Citation Nr: 9933680	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  96-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional hearing disability 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional visual disability 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.



REPRESENTATION

Appellant represented by:	Phill M. Edwards, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant served on active duty in the Marine Corps from 
September 1950 to May 1952.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana which denied 
the benefits sought here under the provisions of 38 U.S.C.A. 
§ 1151.  That section of the law provides compensation to any 
veteran who has suffered an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment.  In November 1997, the Board remanded the 
case to the RO for additional development; the RO has now 
returned the case to the Board for appellate review.

The Board notes that the RO issued a rating decision, in June 
1999, that denied the appellant's claim for special monthly 
pension for aid and attendance and granted special monthly 
pension housebound benefits.  Because the record before the 
Board does not demonstrate that the appellant has initiated 
and completed the procedural steps necessary for an appeal on 
the aid and attendance issue, the Board has not included it 
in its consideration of the claim on appeal.

The issue of entitlement to 38 U.S.C.A. § 1151 benefits for 
additional visual disability will be addressed in the REMAND 
section which follows the ORDER in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's hearing loss appeal has been 
obtained by the RO.

2.  The appellant underwent a surgical decompression of the 
fifth cranial (trigeminal) nerve in February 1985; he was 
subsequently diagnosed with aseptic meningitis.

3.  The appellant currently suffers from bilateral 
sensorineural high frequency hearing loss that is asymmetric 
and consistent with a noise-induced or presbycusis pattern.

4.  There is no medical evidence or competent opinion of 
record linking any current auditory pathology to the medical 
care rendered by any VA health care provider in connection 
with the February 1985 cranial nerve decompression surgery or 
subsequent treatment for aseptic meningitis.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional hearing disability as a result of VA 
medical treatment in connection with the February 1985 
cranial nerve decompression surgery.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999); 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115 (1994).  As a 
result, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's § 1151 hearing loss claim was filed in October 
1994, and that the initial rating decision denying that claim 
was issued in October 1995.

In this case, the appellant claims that he has suffered 
additional hearing loss disability as a residual of the fifth 
cranial (trigeminal) nerve decompression and subsequent 
treatment rendered by various VA health care providers 
between February and March of 1985.  However, no clinical 
records in the file document that the appellant currently 
demonstrates any additional auditory pathology because of 
this treatment and the existence of any nexus between the 
hearing loss and the treatment has not been substantiated by 
objective medical fact or opinion.  38 C.F.R. § 3.358, the 
regulation implementing 38 U.S.C.A. § 1151, provides, in 
pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the February 1985 
posterior fossa decompression of the trigeminal nerve, and 
its sequelae, rendered by VA physicians that caused the 
appellant to suffer from the additional hearing loss 
disability he claims.  King v. Brown, 5 Vet. App. 19, 21 
(1993) held that "evidentiary assertions [by the veteran] 
must also be accepted as true for the purpose of determining 
whether the claim is well grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  In this case, the evidentiary 
assertions by appellant as to the § 1151 hearing loss claim 
are beyond the competence of the person making the 
assertions, as will be explained.

The medical evidence of record includes a VA Audiology clinic 
report, dated in April 1985, that indicates that the 
appellant was complaining of decreased hearing in the right 
ear, a malfunctioning right Eustachian tube and periodic 
tinnitus in the right ear.  Audiometric testing revealed 
normal hearing in the left ear and moderately severe 
sensorineural hearing loss from 4000 to 8000 Hertz (Hz) in 
the right ear.  A significant air-bone gap was demonstrated 
at 250 Hz, as was excellent speech discrimination.  
Tympanometry revealed significant negative pressure.

At his November 1989 personal hearing at the RO, the 
appellant testified, when asked if he had any current 
problems with hearing and vision, that he had had cataracts 
taken off.  See Hearing Transcript p. 12.  He did not mention 
any difficulty with his hearing and noted that the conditions 
he had complained of had tended to resolve over time.  Id.

Pursuant to the provisions of the November 1997 Board remand, 
the appellant underwent VA audiometric testing in March 1998.  
He stated that he felt that his hearing was not as good as it 
was prior to the surgery.  After completion of the 
audiometric testing, the audiologist stated that a comparison 
of the results of the April 1985 audiometric testing with the 
current testing showed essentially no change in puretone 
thresholds of either ear.  A mild sensorineural hearing loss 
was noted at 4 kHz and above in both ears.

The appellant subsequently underwent a VA ENT examination in 
February 1999.  The physical examination revealed stigmata of 
a posterior fossa surgical approach and the examiner stated 
that this approach did not, in any way, shape or form, 
require decompression of the internal auditory canal.  The 
examiner stated that the appellant's current audiometric 
examination results indicated a noise-induced type of hearing 
pattern.  The examiner further stated that he was unable to 
determine the appellant's hearing status prior to 1985, 
except that it was normal in the 1950's.  The examiner 
further stated that the appellant currently has a high 
frequency hearing loss which was most consistent with a 
noise-induced pattern or a presbycusis pattern.  The examiner 
concluded that the appellant did not sustain a clinically 
significant hearing loss as a result of his posterior fossa 
decompression in 1985.  He also noted that the appellant's 
hearing losses were not symmetric and that this fact was 
additional evidence to suggest that the appellant's current 
hearing loss is not the result of drug ototoxicity.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony to establish that he 
currently suffers from any hearing loss due to the 1985 
cranial nerve decompression or due to the medical treatment 
of his subsequent aseptic meningitis by various VA health 
care providers; the appellant is not medically trained and is 
not qualified to render such a medical opinion that he 
suffered additional auditory disability as the result of VA 
care.  While he can say that he thinks his hearing is worse, 
he is not qualified to diagnosis the actual presence and type 
of any hearing loss.  Further, there is no medical evidence 
which indicates that the bilateral hearing loss which the 
appellant currently demonstrates has any relationship to the 
medical treatment rendered by VA providers, as opposed to the 
normal course of aging or noise-induced hearing loss and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The appellant's allegations of additional hearing loss are 
not otherwise borne out by the evidence of record including 
any credible medical opinion that the course of treatment he 
received at the VA has resulted in any additional auditory 
pathology and therefore, his claim is not well-grounded.  
Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  It is also noted, however, that there 
is no allegation that there are records that could be 
obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its October 1998 and May 1999 Supplemental 
Statements of the Case (SSOC) in which the appellant was 
informed that there was no medical evidence demonstrating 
that the claimed additional hearing loss was directly related 
to VA medical treatment or that the appellant suffered from 
any auditory disability other than the healed residuals of 
the decompression surgery.  Thus, the Board concludes that 
the notice required in Robinette has been satisfied.  Again, 
it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well-grounded.  Further, there is no prejudice to the 
appellant in the Board's deciding this subissue, as he has 
been notified of the information needed to allow, and thus 
well ground the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has any additional auditory disability due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's currently suffers from any additional hearing 
loss disability as the result of care and medical treatment 
provided by the VA, the Board finds that the appellant's 
claim must be denied as not well-grounded.  38 U.S.C.A. 
§ 5107 (1991); Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

The appellant's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for any additional hearing loss disability 
due to VA treatment related to the February 1985 cranial 
nerve decompression surgery and subsequent aseptic meningitis 
is denied as not well-grounded.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board originally remanded 
the case in November 1997, for the examination of the 
appellant and a rendering of a medical opinion on the 
question of whether he suffered additional visual disability 
as a result of the 1985 cranial nerve decompression surgery.  
However, review of the March 1998 examination report and the 
April 1998 addendum reveals that the VA examiner did not 
respond to the specific questions posed in the remand.  
Therefore, given the guidance offered by the Court in 
Stegall, the case must again be remanded.  It is noted that 
the RO has adjudicated this matter as well grounded and the 
Board essentially agrees based on the evidence of record at 
this time.

In light of the considerations above, and in order to ensure 
that VA has satisfied procedural due process requirements, 
the case is REMANDED for the following: 

1.  The RO should arrange for an 
ophthalmologic review of the appellant's 
records.  The reviewer should review the 
claims file and provide findings that 
encompass all residual impairment due to 
any eye pathology.  All findings should 
be set forth in detail.  The reviewer 
should make an assessment made as to the 
degree of impairment caused by any eye 
pathology on the appellant's ability to 
perform normal activities.

Following the review of the complete 
record, including the VA hospital and 
clinic records, any private medical 
reports and a copy of this remand, the 
reviewer should furnish opinions 
concerning the following:

(a)  What were the manifestations of 
eye pathology present prior to the 
February 1985 cranial nerve decompression 
surgery?

(b)  What, if any, are the current 
manifestations of eye pathology?

(c)  Did the appellant develop any 
additional identifiable eye disabilities 
due to any VA treatment during the course 
of VA treatment from approximately 
February 1985 onward?  That is, is it 
more likely than not that the cranial 
nerve surgery and subsequent aseptic 
meningitis caused any additional vision 
loss or other eye pathology, and, if not, 
are there any residuals other than the 
"necessary consequences" of the surgery 
present?  Comparisons between the two 
eyes may be useful in discussions of the 
natural progress of the appellant's eye 
disorders and the effect of prior 
treatment, including resection of the 
external rectus and cataract surgeries.

(d)  The reviewer should comment on 
the March 15, 1985 comment that the 
appellant had vision changes post 
surgery, and the March 25, 1985 
ophthalmologic consultation request  form 
(from the neurosurgery department) which 
says "visual loss medically related."

(e)  If the VA treatment is found to 
have caused additional eye pathology to 
occur, or if the cranial nerve procedure 
(or subsequent aseptic meningitis) is 
found to have resulted in additional 
visual disability, the reviewer should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The reviewer is 
advised that the question of negligence 
is not at issue.

The RO should request the reviewer to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed additional disability 
as a result of VA treatment during the 
February 1985 cranial nerve surgery and 
including the subsequent aseptic 
meningitis, and if so, what is the proper 
diagnostic classification and severity of 
such additional disability.

2.  If the reviewer does find an 
additional disability, s/he should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to VA 
treatment of the appellant's trigeminal 
neuralgia in 1985, including the 
subsequent aseptic meningitis, as opposed 
to the natural progress of any underlying 
disorder.  Further, the reviewer must 
comment specifically on the degree of 
medical probability that, if any 
additional disability is present, it 
would have resulted regardless of the 
surgery in February 1985 or the 
subsequent aseptic meningitis.  

The reviewer should identify the 
information on which the opinion is 
based.  If a medically justified opinion 
is impossible to formulate, the reviewer 
should so indicate. 

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
ophthalmologic reviewer's report.  If the 
report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the reviewer for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  No 
opinion as to the ultimate outcome in this case is intimated 
by the action taken herein.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

